Title: From George Washington to Carlyle & Adam, 15 February 1767
From: Washington, George
To: Carlyle & Adam



Gentn
Mount Vernon 15th February 1767

Your Letter of the 8th of Jany did not reach my hands till Thursday Night (last) in replying thereto I must give you the trouble of reading one more scrawl, & this, depend, shall be the last, believing we have come to a pretty sufficient understanding of each others sentiments already, and which, in my opinion, may be summd up in a very few words.

Had you Gentlemen been as candid in your representation of Matters as I endeavourd to be in mine, some things woud not have been advancd for Facts that have so little correspondance with truth—you must excuse the freedom of the expression because I can, to a just of sensible honest Men, to yourselves, or to any body else, evidently proove the palpable error of some of your assartions, & the absurdity of others; in order thereto I may run into greater prolixity than is consistent with the bounds of a Letter, but as it is (as I before said) the last of the kind I ever purpose to give you the trouble of reading, I hope to be endulged with a patient hearing this once.
Your Letter shall be taken from the beginning, and traced to the end, that no part may escape unnoticed. You say then “It was your fixed resolution to sell my wheat to the first saving Cash market shoud it not exceed 3/9, the truth ⟨o⟩f which Mr Lund Washington can inform you of, & pay Colo. Washington to save him the trouble of writing, and ourselves of reading any more such severe Duns”—There needed no proof of this, I do most sincerely believe it was your Intentions to sell my wheat for Cash: A Dollar pr Bushel at Baltimore and other parts of Maryland (this I have been informd it sold at) and 4/6 at Norfolk, Williamsburg & other places which of my own knowledge I can affirm, because I was offerd it myself, & heard a Vessel load agreed for at that rate in one Afternoon at the Coffee House, and moreover was told by one Mr Lawson a Mercht at Falmouth (whose name I mention as you seem to squint at my veracity, and) who left Wmsburg 3 days later in the Oyer Court than I did, that it had risen, were powerful temptations to your selling in this way. Again, “you say you have bought as large quantities of wheat from others and lain longer in their debts than mine without paying Interest & without being threatened with a Suit”—This as it is a fact you can best determine yourselves I shall not take upon me to contradict, but presume I may take the liberty of remarkg, that tho. it is no Inconvenience to one Man to lay out of his money, it may be the ruin of another to do so; this then according to my conception of things is no fair way of reasoning. but to explain myself a little more fully (I thought I had done so in my last). Do you not know that the year before last I even attempted to make but very little Tobacco,

& last year none: How then am I to make remittances for Goods to Cloath a numerous Family, Supply a House in various necessaries, & support it in all its various expences? Have I any hidden resources do you imagine, that will enable me to do this? or do you not think it more feaziable, that from the product of my Grain (Wheat & Corn) the means must be raised? Will the Merchts send me these Goods without remittances? if they do, must I not expect to pay advancd prices for them? As Merchts answer me. After keepg my Corrispondts in Engld, Madeira, or elsewhere out of the promised Remittances from this, or that Genl Court ⟨w⟩d they be satisfied do you think with my writg thus—Messrs Carlyle & Adam who bought my ⟨W⟩heat & was to pay me upon delivery thereof, has done it but in part, & therefore you are disappointed; woud they I ask be content with this excuse? or do you conceive it reasonable that, I shoud deny myself these conveniencies, indeed for the most part absolute Necessaries because it may be attended with some difficulty to you to make the payment according to Contract, or more benificial perhaps, to apply the money to some other purposes? These Gentlemen are plain, Simple, & obvious question’s meriting in my opinion different Answers than those you have been pleasd to give. But for Argument sake l⟨et⟩ us suppose that necessity was out of the question, & that I wanted my money to endulge m⟨y f⟩ancy in the purchase of any thing which pleasd my Taste, or which I conceivd I ⟨mutilated⟩ (and God knows I have losses enough in Negroes to require something where with to supply their places) have I not a right to call for my own engagd to me by solemn contract without giving offence? Most assuredly I have, nor all the Logick you are Masters of shall convince me to the contrary—If I have wherewith to lend—freely will I lend it—but not have it detaind as a right, or as a matter of ill usage (to use your own expressions) when asked for. In the next place if I can draw any meaning at all from these words “The Contract was left to yourself to write” (which by the by is a mistake I drew up such articles as I proposd to Subscri⟨be⟩ to, leaving you at large to sign or reject them as it best suited your Inclinations) “and really suspected no design, we signed it without examining of it so strictly as we ought to have done, (for which we ought to blush)” a queer thought this—“nor did we see the Intention of it till we

were obligd to receive 54 and 55 lb. pr Bushl &ca.” I say if I can extract any meaning at all from these Words it must be, that (you were either two fools, or) I was a knave employd as your Attorney (I suppose) to draw the contract & abused the Confidance; the former of these I will not presume you meant, & the latter I hope you did not, what then are the tendency of ⟨that;⟩ do you imagine Gentlemen that if the best groupe of Lawyers that ever gracd our Bar h⟨ad⟩ been engagd in this work it woud have altered the Case? No: believe me it woud not—I know the terms on which I proposd to engage, Nor you, nor Lawyers, coud have altered my Resolution⟨s⟩ in the most trivial Instance—you had it in option I grant, to accept or reject by the Lump, there was no other alternative, for I was not so fond of the Scheme as to alter the mode; as some small confirmation of which, I was condemnd before I proceeded to draw Articles (by som⟨e⟩ of the most judicious People of this County) who thought I was contracting too low & this made me more cautious—nor were you hurried into this affair with so much precipita⟨n⟩cy as you are now pleasd to think shoud raise your Blushes, you certainly had ⟨fo⟩rm⟨d⟩ som⟨e⟩ Ideas of a Contract which this coud not be repugnant to. you had it to Copy—you had it t⟨o⟩ Consider—one of which I know was done, the other ’tis probable you did—That the exceptionable words of “as good as the year & Seasons woud generally admit of” were inserted in place of “sound Merchantable Wheat” with design, I do not hesitate a moment in ackno⟨w⟩ledging to you, & to the world, it was a fixed determination of mine to put it in the power of no person or persons whatsoever, to receive or reject my Wheat as their convenience, or caprice might dictate, or, as Custom which might be changed, because in different places varying, shoud give them an advantage, but that I ever had such a motive in view as you are pleasd to insinuate I not only absolutely deny, but can give incontestable proofs of, by Witnesses full as unexceptionable as your Miller, or any other that has been entrusted to receive my Wheat & decry its weight. I will not deny, that the first Crop you received from me was bad, it was hurt by Rust & possibly weighd but 54 pr Bushel; but pray how much was there of it? Why 257½ Bls & for fear you may not choose to recollect what was done with my Bags (50 odd in number) that year, I will tell you, & can proove, that in downright violation of

good friendship, and the most earnest & pressing entreaties, these Bags secured the Wheat in Colo. Carlyles warehouse till some were entirely lost, other⟨s⟩ very much Rat eaten, & the whole a good deal damaged; whilst I for several Mon⟨ths⟩ underwent numberless Inconveniences for want of them—add to this, that good wheat according to your own Accts, sold that year at 4/6 per Bl—compare all tho⟨se⟩ things together then, & see what Injury you sustaind by allowing 3/9 for my whe⟨at⟩ for I hardly know how to say paid 3/9 for it, because in April 1764 I delivered the Wheat, in Septr following I recd my Bond which I passd for the purchase of some Lotts in Alexandria as payment; this, so far from having any objection was equally as acceptable to me as the money; but what followed? Why in or about Septr 1765 I had the money demanded of me again for the Lotts with a g⟨oo⟩d deal of Interest thereon, and was at some pains to convince Mr Jno. Alexander of the unreasonableness of paying twice for the same thing—so much for the ⟨mutilated⟩ Crop—In respect to the Second & third, I can demonstrate to you (and to the publick if the matter comes to that length) by many strong & corroborating Evidences how much you have mistaken the weights of the first, and misrepresented the Character of both those Crops: Know then, that upon some mention of the lightness of my first Wheat by Colo. Carlyle I wrote to him, that in order to avoid ⟨an⟩y uneasiness which might arise from the Contract on that Score, I was ⟨willing⟩ if a reasonable standed for the medium weight of Wheat coud be hit upon, to give or take for every pound under or over one penny. In answer there to I receivd the following paragraph in a Letter dated Octr the 3d 1764 and which is to be produced at any time in Mr Carlyles own hand writing. “Mr Adams’s tells me the standed for wheat in and about Philadelphia is 58, in and near Lancaster 60 pr Bushel, we shall fix I suppose the first, & to be well cleand or otherwise we shall clean it at the Mill as we expect every thing necessary to do it from Philadelphia In our Vessell.” In consequence of this Letter which I receivd just before my departure for the Octr General Court, & long Session which immediately followed, I directed Lund Washington who had just then come to live with me, to weigh the wheat of each treading, and at each Plantation, that I might form an opinion of the general weight, and be enabled to determine whether I shoud gain

or loose in the course of my Contract at 58 pr Bushl he accordingly did so and found the weights of that Crop to run from 59 to 61 & upwards (I also caused some wheat which I made at my own House that year to be weighed in my presence by Thoms Bishop, and it greatly exceeded 60) these Facts can be proovd by more evidences than one—In consequence therefore of these Experiments I acquainted you by Letter in March 1765, & to which I refer that I was willing to abide by the medium of 58; then forsooth 60 was the standda⟨r⟩d; from that hour then I gave up all thoughts of selling by weight, resolving to del⟨i⟩ver such wheat as the Weather permitted me to make—How then does this Acct every tittle of which can be made manifest, corrispond with your partial weight of 57? You do not imagine that if I was even to be governd by weight, that two or 3 Bushels of the lightest is to regulate the whole? Surely not: and as to my last year’s Crop, except some that was hurt by Rust, it was no ways in appearance (for weigh it I did not myself) inferior to the former, and for its cleaness I can venture to say, nay I will undertake to proove, even by your own people (the Captn of your Brig in particular) that cleaner Wheat never was made in this County, I might extend it I believe to the whole Colony. How shoud it be otherwise when not a single Bushel went less than twice, & some three times through the Fans (all of which have Sieves) and was afterward, hand riddled; a trouble few have the conveniences of doing, and fewer still the Inclination. But I have my reward in a very genteel insinuation, & shall know what use to make thereof. For your sakes Gentlemen, & for the encouragement of the trade, I coud wish that all the wheat you buy was of the heaviest sort, but if mine gets only the length of 54 I shall be at no loss to know what is to be done with it. As to the price you gave for Wheat last year, and the years preceeding it by no means serves to fix the Market. A Man who has only 40 or 50, or even a 100 Bushls to dispose of, & which perhaps is rather foisted into his Crop than becomes a principal part of it, scarce thinks it worth his while to seek a broad for purchasers; but this is not the case of those who have larger quantities, & whose Interest essentially depends upon a beneficial Sale. I know of severals that sold at 4/6 last year & I know of others which bought at that price; & I have been misinformed if you yourselves did not give Colo. Colvil & Mr Jno.

West more than 3/9 for wheat of the former Crop. However all this is nothing to the purpose, what this Man gets, & tother Man receives is foreign to the point; I was by Contract to get 3/9 for mine, payable on delivery of the Crop, but here you are pleasd to introduce a Remark couchd in these words “We did not expect it woud be rigidly demanded” & why, because the Article of Interest was Introducd this I confess was guarding against a possible Evil—but by no means applicable to the Inference you have drawn from it, for I shoud be glad to know why People put themselves to the trouble & oft times expence of particularisi⟨n⟩g agreements if they are afterwards to be disregarded; you coud not imagine that the time prefixd for payment coud be inserted merely to swell the paper—on the Contrary, as you acknowledge that you had your Advantages in view, you will not I am perswaded deny me mine; point out then any one of the whole so obviously beneficial as that of regular payments: was it not incumbent upon you therefore to have considered the chances of doing this before you subscribd to the terms? The answers are most certainly plain—so plain that I shall not wonder hereafter if you tell me (shoud Wheat fall to 3/ or 2/6 pr Bushl) that you expected I woud not be so rigid as to demand 3/9, as your principal aim in the Contract was to secure my Wheat in order to find employment for your Mills; excuse me when I say you may do it, in my opinion, with equal propriety; for fixing the price, and fixing the payments, are matters of equal absurdity and Intrusion if liable to dispensation. You are pleasd also to declare “you had rather be £1000 in any other Gentlemans debt than the trifling sum of £100 in mine” This Gentlemen does not positively give me a moments concern—I have asked you for nothing but my due—for nothing tha⟨t⟩ I do not need—nay for nothing that I have not suffered for want of, otherwise 5 pr Ct might, as you seem to think it ought, have softend the severity of my Duns; & whatever you may think of the payments (which have been made m⟨e⟩ I again say they are trifling, except Mr Relfe’s Bill which I remitted upon my own Acct (& suppose it is accepted)—true it is, some accts have been dischargd; b⟨y⟩ this means, & to pay a just debt never fails to fill me with as much pleasure as to receive one; but if I had receivd money as it became due coud not all this have been done—(perhaps with more convenience to myself) & have had wherewithal

to answer some engagements which I have been obligd ⟨to⟩ fail in. The consequences I drew from a mode of bartering were by no means so unnatural as you seemd to conjecture; it was from yourselves I think I receivd an information that the scarcity of Cash was such, you were obligd to take West India Commodities, Wine, and other things for your Flour; these again being sold to the Planters for Wheat &ca left me I think but too much grounds for the conclusion I drew, if the practice was continued, which I fancy was added.
I think I have at last got through your Letter, & am as willing as you are, for the Balle to be struck, that the hardships may appear—but as round assertions are not always convincing, I only intended mine as the counteract of yours, hoping they woud meet with equal credibility, but I am willing to rest the matter upon a much more enlargd and candi⟨d⟩ footing notwithstanding you are pleasd to harp upon the word candour ⟨as⟩ if you thought I had abused it; I say I am willing to rest the whole matter upon a much more unexceptionable footing than bare assertion’s; & tha⟨t⟩ is to let sensible and honest Men, concernd with neither party, take the Contract & judge from thence, the payments, and plain stubborn fact⟨s⟩ such as can be incontestably proovd on both sides, who is the person injured—I fancy your grievances, woud not then appear so enormous, nor your Injuries cry so loudly for redress, as you seem to apprehend.
I have as I was affraid greatly exceeded the bounds of a Letter & doubtless the limits of your patience, which was put to so hard a trya⟨l⟩ by my last but once more promising you it is the last letter of the kind I ever intend to give you the trouble of reading, I was willing to handle th⟨e⟩ matter at large this once, that Circumstances might be fully explaind, & hope your excuse for it, being Gentn Yr most Obedt Servt

G: Washington

